
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10(p)


The Dow Chemical Company
Elective Deferral Plan

ARTICLE I

PURPOSE AND EFFECTIVE DATE


The purpose of The Dow Chemical Company Elective Deferral Plan ("Plan") is to
aid The Dow Chemical Company and its subsidiaries in retaining and attracting
executive employees by providing them with tax deferred savings opportunities.
The Plan provides a select group of—106—management and highly compensated
employees, within the meaning of Sections 201(2), 301(a)3 and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA) and
therefore exempt from Parts 2, 3, and 4 of Title I of ERISA, of The Dow Chemical
Company with the opportunity to elect to defer receipt of specified portions of
compensation, and to have these deferred amounts treated as if invested in
specified Hypothetical Investment Benchmarks. The Plan shall be effective for
deferral elections made hereunder on or after January 1, 2001. The benefits
provided under the Plan shall be provided in consideration for services to be
performed after the effective date of the Plan, but prior to the executive's
retirement.

Effective December 15, 1994, The Dow Chemical Company originally adopted The Dow
Chemical Company Elective Deferral Plan. Minor amendments were made to the Plan
on December 11, 1997. On October 19, 2000 the Company amended and restated the
Plan, to be effective as of January 1, 2001, to read as set forth in this Plan
document. Minor amendments to the restated Plan were made on December 11, 2000,
September 10, 2001, October 4, 2001, September 9, 2002, December 2, 2002, and
February 3, 2003, April 7, 2003, July 7, 2003, August 4, 2003 and December 10,
2003.


ARTICLE II

DEFINITIONS


        For the purposes of this Plan, the following words and phrases shall
have the meanings indicated, unless the context clearly indicates otherwise:

        Section 2.01    Administrator.    "Administrator" means the Retirement
Board appointed under the Dow Employees' Pension Plan.

        Section 2.02    Base Salary.    "Base Salary" means the annual base rate
of pay from the Company (excluding Performance Awards, commissions, relocation
expenses, and other non-regular forms of compensation) before deductions under
(A) deferrals pursuant to Section 4.02 and (B) contributions made on his or her
behalf to any qualified plan maintained by the Company or to any cafeteria plan
under Section 125 of the Internal Revenue Code maintained by the Company.

        Section 2.03    Base Salary Deferral.    "Base Salary Deferral" means
the amount of a Participant's Base Salary which the Participant elects to have
withheld on a pre-tax basis from his Base Salary and credited to his or her
Deferral Account pursuant to Section 4.02.

        Section 2.04    Beneficiary.    "Beneficiary" means the person, persons
or entity designated by the Participant to receive any benefits payable under
the Plan pursuant to Article VIII.

        Section 2.05    Board.    "Board" means the Board of Directors of The
Dow Chemical Company.

        Section 2.06    Change of Control.    For purposes of this Plan, a
"Change of Control" shall be deemed to have occurred upon: (i) the dissolution
or liquidation of The Dow Chemical Company; (ii) a reorganization, merger or
consolidation of the Company with one or more corporations as a result of which
the Company is not a surviving corporation; (iii) approval by the stockholders
of the Company of any sale, lease, exchange, or other transfer (in one or series
of transactions) of all or substantially all of the assets of the Company;
(iv) approval by the stockholders of the Company of any merger or

106

--------------------------------------------------------------------------------

consolidation of the Company in which the holders of the voting stock of the
Company immediately before the merger or consolidation will not own fifty
percent (50%) or more of the outstanding voting shares of the continuing or
surviving corporation immediately after such merger or consolidation, or (v) a
change of fifty-one percent (51%) (rounded to the next whole person) in the
membership of the Board of Directors of the Company within a twenty-four
(24) month period, unless the election or nomination for election by
stockholders of each new director within such period was approved by the vote of
eighty-five percent (85%) (rounded to the next whole person) of the directors
still in office who were in office at the beginning of the twenty-four month
period.

        Section 2.07    Common Stock.    "Common Stock" means the common stock
of The Dow Chemical Company.

        Section 2.08    Company.    "Company" means The Dow Chemical Company,
its successors, any subsidiary or affiliated organizations authorized by the
Board or The Dow Chemical Company Retirement Board to participate in the Plan
and any organization into which or with which The Dow Chemical Company may merge
or consolidate or to which all or substantially all of its assets may be
transferred.

        Section 2.09    Deferral Account.    "Deferral Account" means the
notional account established for record keeping purposes for each Participant
pursuant to Article VI.

        Section 2.10    Deferral Period.    "Deferral Period" is defined in
Section 4.02.

        Section 2.11    Deferred Amount.    "Deferred Amount" is defined in
Section 4.02.

        Section 2.12    Designee.    "Designee" shall mean the Company's North
American Compensation Resource Center to whom the Retirement Board has delegated
the authority to take action under the Plan.

        Section 2.13    Disability.    "Disability" means eligibility for
disability benefits under the terms of the Company's Long-Term Disability Plan
maintained by the Company. The Retirement Board, in its complete and sole
discretion, shall determine a Participant's disability. The Administrator may
require that the Participant submit to an examination on an annual basis, at the
expense of the Company, by a competent physician or medical clinic selected by
the Retirement Board to confirm Disability. On the basis of such medical
evidence, the determination of the Retirement Board as to whether or not a
condition of Disability exists or continues shall be conclusive.

        Section 2.14    Eligible Compensation.    "Eligible Compensation" means
any Base Salary, Performance Awards or Other Bonuses and any other monies deemed
by the Company to be eligible compensation.

        Section 2.15    Eligible Employee.    "Eligible Employee" means a key
employee of the Company or any of its allied businesses designated as
participating in the Plan who: (i) is a United States employee or an expatriate
who is paid from one of Dow's U.S. entities, (ii) is a member of the functional
specialist/functional leader or global leadership job families, (iii) has a job
level of L2 or higher, (iv) is eligible for participation in the Savings Plan,
(v) is designated by the Administrator as eligible to participate in the Plan as
of September 30 for deferral of Base Salary and Performance Awards, and
(vi) qualifies as a member of the "select group of management or highly
compensated employees" under ERISA.

        Section 2.16    ERISA.    "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended.

        Section 2.17    Fair Market Value.    "Fair Market Value" of a share of
Common Stock means the closing price of the Company's Common Stock on the New
York Stock Exchange on the most recent day on which the Common Stock was so
traded that precedes the date the Fair Market Value is to be determined. The
definition of Fair Market Value in this Section shall be exclusively used to
determine the values of a Participant's interest in The Dow Chemical Company
Stock Index Fund (defined in Section 6.02(b)) for all relevant purposes under
the Plan.

        Section 2.18    Form of Payment.    "Form of Payment" means payment in
one lump sum or in substantially equal monthly, quarterly or annual installments
not to exceed 15 years.

        Section 2.19    Hardship Withdrawal.    "Hardship Withdrawal" means the
early payment of all or part of the balance in a Deferral Account(s) in the
event of an Unforeseeable Emergency.

107

--------------------------------------------------------------------------------

        Section 2.20    Hypothetical Investment Benchmark.    "Hypothetical
Investment Benchmark" shall mean the phantom investment benchmarks which are
used to measure the return credited to a Participant's Deferral Account.

        Section 2.21    Matching Contribution.    "Matching Contribution" means
the amount of annual matching contribution that the Company will make to the
plan.

        Section 2.22    Other Bonus.    "Other Bonus" means the amount awarded
to a Participant for a Plan Year under any other incentive plan maintained by
the Company that has been established and authorized as eligible for deferral.

        Section 2.23    Other Deferral.    "Other Deferral" means the amount of
a Participant's Other Bonus which the Participant elects to have withheld on a
pre-tax basis credited to his or her account pursuant to Section 4.02.

        Section 2.24    Participant.    "Participant" means any individual who
is eligible and makes an election to participate in this Plan by filing a
Participation Agreement as provided in Article IV.

        Section 2.25    Participation Agreement.    "Participation Agreement"
means an agreement filed by a Participant in accordance with Article IV.

        Section 2.26    Performance Awards.    "Performance Awards" means the
amount paid in cash to the Participant by the Company in the form of annual
incentive bonuses for a Plan Year.

        Section 2.27    Performance Deferral.    "Performance Deferral" means
the amount of a Participant's Performance Award which the Participant elects to
have withheld on a pre-tax basis from his or her Performance Award and credited
to his or her account pursuant to Section 4.02.

        Section 2.28    Phantom Share Units.    "Phantom Share Units" means
units of deemed investment in shares of The Dow Chemical Company Common Stock so
determined under Section 6.02(b).

        Section 2.29    Plan Year.    "Plan Year" means a twelve-month period
beginning January 1 and ending the following December 31.

        Section 2.30    Retirement.    "Retirement" means normal or early
retirement of a Participant from the Company after attaining age 65 or age 50
with at least ten years of service (in accordance with the method of determining
years of service adopted by the Company) under the Dow Employees' Pension Plan.

        Section 2.31    Retirement Board.    "Retirement Board" means the
general administrator of the Plan appointed under the Dow Employees' Pension
Plan.

        Section 2.32    Savings Plan.    "Savings Plan" means The Dow Chemical
Company Employees' Savings Plan as it currently exists and as it may
subsequently be amended.

        Section 2.33    Section 16 Participant.    "Section 16 Participant"
means an officer or director of The Dow Chemical Company required to report
transactions in Dow securities to the Securities and Exchange Commission
pursuant to Section 16(a) of the Securities Exchange Act of 1934.

        Section 2.34    Termination of Employment.    "Termination of
Employment" means the cessation of a Participant's services as an employee of
the Company, whether voluntary or involuntary, for any reason other than
Retirement, Disability or Death.

        Section 2.35    Unforeseeable Emergency.    "Unforeseeable Emergency"
means severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or a dependent of the
Participant, loss of the Participant's property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant as determined by the Administrator.

108

--------------------------------------------------------------------------------

        Section 2.36    Valuation Date.    "Valuation Date" means the last day
of each calendar month or such other date as the Administrator in its sole
discretion may determine.


ARTICLE III

ADMINISTRATION


        Section 3.01    Administrator Duties.    This Plan shall be administered
by The Dow Chemical Company Retirement Board. The Retirement Board shall consist
of not less than three members who may, but need not, be employed by the
Company. Each person appointed to the Retirement Board shall signify acceptance
of his or her position and may resign by delivery of a written notice to the
Company. The Company may remove any member at its pleasure by delivery of a
written notice to the member. In the event of any vacancy in membership, the
Company shall (or, if at least three members are then serving, may in its
discretion) appoint a successor to fill the vacancy in office; provided,
however, that the Retirement Board may exercise its full authority and
discretion notwithstanding the existence of any vacancy. Members shall serve
without compensation for their services. The Retirement Board shall act by a
majority of its members by vote at a meeting or by unanimous consent in writing.
If all members of the Retirement Board are not available, a quorum, consisting
of three (3) members of the Retirement Board, may act by a majority of the
quorum. It may authorize one or more of its members to execute documents in its
behalf. Any person, upon written notification of the authorization, shall accept
and rely upon that authorization until notified in writing that the Retirement
Board has revoked the authorization. The Retirement Board shall appoint a
secretary (who may or may not be a Retirement Board member) to keep all minutes
of its meetings and to receive and deliver all notices. The secretary shall
record and, where appropriate, communicate to all persons affected all
delegations made by the Retirement Board of its responsibilities, any rules and
procedures adopted by the Retirement Board and all other formal actions taken by
the Retirement Board. No member of the Retirement Board shall vote or act on any
matter relating solely to him/herself. The Administrator may participate in a
meeting of such committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.

        The Dow Chemical Company Retirement Board shall be responsible for the
administration of this Plan and shall have all powers necessary to administer
this Plan, including discretionary authority to determine eligibility for
benefits and to decide claims under the terms of this Plan, except to the extent
that any such powers that are specially vested in any other person administering
this Plan by the Administrator. The Administrator may from time to time
establish rules for the administration of this Plan, and it shall have the
exclusive right to interpret this Plan and to decide any matters arising in
connection with the administration and operation of this Plan. All rules,
interpretations and decisions of the Administrator shall be conclusive and
binding on the Company, Participants and Beneficiaries.

        The Dow Chemical Company Retirement Board has delegated to the North
American Compensation Resource Center responsibility for performing certain
administrative and ministerial functions under this Plan. The Designee shall be
responsible for determining in the first instance issues related to eligibility,
Hypothetical Investment Benchmarks, distribution of Deferred Amounts,
determination of account balances, crediting of hypothetical earnings and
debiting of hypothetical losses and of distributions, withdrawals, deferral
elections and any other duties concerning the day-to-day operation of this Plan.
The Dow Chemical Company Retirement Board shall have discretion to delegate such
additional duties as it may determine. The Designee may retain and supervise
outside providers, third party administrators, record keepers and professionals
(including in-house professionals) to perform any or all of the duties delegated
to it hereunder.

        Neither The Dow Chemical Company nor a member of the Board nor member of
the Retirement Board nor any Designee shall be liable for any act or action
hereunder, whether of omission or commission, by any other member or employee or
by any agent to whom duties in connection with the administration of this Plan
have been delegated or for anything done or omitted to be done in connection
with this Plan.

        The Company shall, to the fullest extent permitted by law, indemnify
each director, officer or employee of the Company (including the heirs,
executors, administrators and other personal representatives of such person),
each member of The Dow Chemical Company Retirement Board and Designees against
expenses (including attorneys' fees), judgments, fines, amounts paid in
settlement, actually and reasonably incurred by such person in connection with
any threatened,

109

--------------------------------------------------------------------------------

pending or actual suit, action or proceeding (whether civil, criminal,
administrative or investigative in nature or otherwise) in which such person may
be involved by reason of the fact that he or she is or was serving this Plan in
any capacity at the request of the Company, the Administrator or Designee.

        Any expense incurred by the Company or the Administrator relative to the
administration of this Plan shall be paid by the Company and/or may be deducted
from the Deferral Accounts of the Participants as determined by the
Administrator or Designee.

        Section 3.02    Claim Procedure.    If a Participant or Beneficiary
makes a written request alleging a right to receive payments under this Plan or
alleging a right to receive an adjustment in benefits being paid under this
Plan, such actions shall be treated as a claim for benefits. All claims for
benefits under this Plan shall be sent to the Designee. If the Designee
determines that any individual who has claimed a right to receive benefits, or
different benefits, under this Plan is not entitled to receive all or any part
of the benefits claimed, the Designee shall inform the claimant in writing of
such determination and the reasons therefor in terms calculated to be understood
by the claimant. The notice shall be sent within 60 days of the claim unless the
Designee determines that additional time, not exceeding 60 additional days, is
needed and so notifies the claimant. The notice shall make specific reference to
the pertinent Plan provisions on which the denial is based, and shall describe
any additional material or information that is necessary to perfect the claim.
Such notice shall, in addition, inform the claimant of the procedure that the
claimant should follow to take advantage of the review procedures set forth
below in the event the claimant desires to contest the denial of the claim. The
claimant may within 60 days thereafter submit in writing to the Administrator a
notice that the claimant contests the denial of his or her claim and desires a
further review by the Administrator. The Administrator shall within 60 days
thereafter review the claim and authorize the claimant to review pertinent
documents and submit issues and comments relating to the claim to the
Administrator. The Administrator will render a final decision on behalf of the
Company with specific reasons therefor in writing and will transmit it to the
claimant within 60 days of the written request for review, unless the
Administrator determines that additional time, not exceeding 60 days, is needed,
and so notifies the claimant. If the Administrator fails to respond to a claim
filed in accordance with the foregoing within 60 days or any such extended
period, the Company shall be deemed to have denied the claim. If such
determination is favorable to the claimant, it shall be binding and conclusive.
If such determination is adverse to the claimant, it shall be binding and
conclusive unless the claimant notifies the Retirement Board within 90 days
after the mailing or delivery to him or her by the Retirement Board of its
determination that he or she intends to institute legal proceedings challenging
the determination of the Retirement Board, and actually institutes such legal
proceeding within 180 days after such mailing or delivery.


ARTICLE IV

PARTICIPATION


        Section 4.01    Participation.    Participation in the Plan shall be
limited to executives who (i) meet such eligibility criteria as the
Administrator shall establish from time to time, and (ii) elect to participate
in this Plan by filing a Participation Agreement with the Administrator. A
Participation Agreement must be filed on or prior to the November 30 immediately
preceding the Plan Year for which it is effective. The Administrator shall have
the discretion to establish special deadlines regarding the filing of
Participation Agreements for Participants. Notwithstanding the foregoing, the
Retirement Board, in its sole discretion, may permit a newly eligible
Participant to submit a Participation Agreement within 30 days of that employee
becoming eligible, and deferrals shall commence as soon as practical thereafter.
An individual shall not be eligible to elect to participate in this Plan unless
the individual is a Participant for the Plan Year for which the election is
made. In the event a Participant transfers to a subsidiary of the Company and
that subsidiary does not participate in the Plan, the Participant's Deferred
Amount shall cease, and the Participant's Deferral Account shall remain in
effect until such time as the benefits are distributed as originally elected by
the Participant in the Participation Agreement.

        Section 4.02    Contents of Participation Agreement.    Subject to
Article VII, each Participation Agreement shall set forth: (i) the amount of
Eligible Compensation for the Plan Year or performance period to which the
Participation Agreement relates that is to be deferred under the Plan (the
"Deferred Amount"), expressed as either a dollar amount or a percentage of the
Base Salary and Performance Awards for such Plan Year or performance period;
provided, that the minimum Deferred Amount for any Plan Year or performance
period shall not be less than 5% (in 5% increments) of Base Salary and/or 5% (in
5% increments) of Performance Award/Other Bonus; (ii) the maximum Deferred
Amount for any Plan

110

--------------------------------------------------------------------------------

Year or performance period shall not exceed 50% of Base Salary and 85% of
Performance Award/Other Bonus; (iii) the period after which payment of the
Deferred Amount is to be made or begin to be made (the "Deferral Period"), which
shall be (A) a specific future year, not greater than the year the Participant
reaches age 701/2 or (B) the period ending upon the Retirement or prior
termination of employment of the Participant; and (iv) the form in which
payments are to be made, which may be a lump sum or in substantially equal
monthly, quarterly or annual installments not to exceed 15 years. Participation
Agreements are to be completed in a format specified by the Administrator.

        Section 4.03    Modification or Revocation of Election by
Participant.    A Participant may not change the amount of his or her Deferred
Amount during a Plan Year. A Participant's Participation Agreement may not be
made, modified or revoked retroactively, nor may a deferral period be shortened
or reduced except as expressly provided in this Plan. For deferrals to occur
from Performance Awards, the Participant must be actively employed, an eligible
retiree or a member of an entire class of employees identified by the
Administrator as eligible under Section 7.10.


ARTICLE V

DEFERRED COMPENSATION


        Section 5.01    Elective Deferred Compensation.    Except for Section 16
Participants, the Deferred Amount of a Participant with respect to each Plan
Year of participation in the Plan shall be credited to the Participant's
Deferral Account as and when such Deferred Amount would otherwise have been paid
to the Participant. For Section 16 Participants who elect to direct their
Deferred Amount to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund only, the Deferred Amount of that Participant with
respect to each Plan Year of participation shall be credited to the
Participant's Deferral Account in the Hypothetical Investment Benchmark of 125%
of Ten Year Treasury Notes as and when such Deferred Amount would otherwise have
been paid to the participant; on a quarterly basis (on the last business day of
the months of March, June, September and December), such Deferred Amount shall
be reallocated to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund. To the extent that the Company is required to withhold
any taxes or other amounts from the Deferred Amount pursuant to any state,
Federal or local law, such amounts shall be taken out of other compensation
eligible to be paid to the Participant that is not deferred under this Plan.

        Section 5.02    Vesting of Deferral Account.    Except as provided in
Sections 7.03 and 7.15, a Participant shall be 100% vested in his or her
Deferral Account as of each Valuation Date.


ARTICLE VI

MAINTENANCE AND INVESTMENT OF ACCOUNTS


        Section 6.01    Maintenance of Accounts.    Separate Deferral Accounts
shall be maintained for each Participant. More than one Deferral Account may be
maintained for a Participant as necessary to reflect (a) various Hypothetical
Investment Benchmarks and/or (b) separate Participation Agreements specifying
different Deferral Periods and/or forms of payment. A Participant's Deferral
Account(s) shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to the Participant pursuant to this
Plan, and shall not constitute or be treated as a trust fund of any kind. The
Administrator shall determine the balance of each Deferral Account, as of each
Valuation Date, by adjusting the balance of such Deferral Account as of the
immediately preceding Valuation Date to reflect changes in the value of the
deemed investments thereof, credits and debits pursuant to Section 6.02 and
Section 7.03 and distributions pursuant to Article VII with respect to such
Deferral Account since the preceding Valuation Date.

        Section 6.02    Hypothetical Investment Benchmarks.    (a) Each
Participant shall be entitled to direct the manner in which his or her Deferral
Accounts will be deemed to be invested, selecting among the Hypothetical
Investment Benchmarks specified in Appendix A hereto, as amended by the
Administrator from time to time, and in accordance with such rules, regulations
and procedures as the Administrator may establish from time to time.
Notwithstanding anything to the contrary herein, earnings and losses based on a
Participant's investment elections shall begin to accrue as of the date such
Participant's Deferral Amounts are credited to his or her Deferral
Accounts.    Participants, except for Section 16 Participants, can reallocate
among the Hypothetical Investment Benchmarks on a daily basis. Section 16
Participants can

111

--------------------------------------------------------------------------------

reallocate among the Hypothetical Investment Benchmarks in accordance with such
rules, regulations and procedures as the Administrator may establish from time
to time. This reallocation capability is extended to the monies associated with
deferrals for services performed on or after January 1, 2001. Account balances
from deferrals that occurred prior to January 1, 2001 will maintain the
investment direction authorized under similar prior plans. Notwithstanding the
foregoing, once within 180 days after Retirement a Participant may reallocate
deferrals that occurred prior to January 1, 2001 between The Dow Chemical
Company Stock Index Fund and the 125% of Ten Year Treasury Note Hypothetical
Investment Benchmarks.

        (b)    (i)    The Hypothetical Investment Benchmarks available for
Deferral Accounts will include "The Dow Chemical Company Stock Index Fund." The
Dow Chemical Company Stock Index Fund will consist of deemed investments in
shares of The Dow Chemical Company Common Stock including reinvestment of
dividends, stock splits and without brokerage fees. Deferred Amounts that are
deemed to be invested in The Dow Chemical Company Stock Index Fund shall be
converted into Phantom Share Units based upon the Fair Market Value of the
Common Stock as of the date(s) the Deferred Amounts are to be credited to a
Deferral Account. The portion of any Deferral Account that is invested in The
Dow Chemical Company Stock Index Fund shall be credited, as of each dividend
payment date, with additional Phantom Share Units of Common Stock with respect
to cash dividends paid on the Common Stock with record dates during the period
beginning on the day after the most recent preceding Valuation Date and ending
on such Valuation Date.

        (ii)    When a reallocation or a distribution of all or a portion of a
Deferral Account that is invested in The Dow Chemical Company Stock Index Fund
is to be made, the balance in such a Deferral Account shall be determined by
multiplying the Fair Market Value of one share of Common Stock on the most
recent Valuation Date preceding the date of such reallocation or distribution by
the number of Phantom Share Units to be reallocated or distributed. Upon a
distribution, the amounts in The Dow Chemical Company Stock Index Fund shall be
distributed in the form of cash having a value equal to the Fair Market Value of
a comparable number of actual shares of Common Stock.

        (iii)    In the event of a reorganization, recapitalization, stock
split, stock dividend, combination of shares, merger, consolidation, or other
change in the corporate structure of the Company affecting Common Stock, or a
sale by the Company of all or part of its assets, or any distribution to
stockholders other than a normal cash dividend, then the Administrator may make
appropriate adjustments to the number of deemed shares credited to any Deferral
Account. The determination of The Dow Chemical Company Retirement Board as to
such adjustments, if any, to be made shall be conclusive.

        (iv)    Notwithstanding any other provision of this Plan, the
Administrator shall adopt such procedures as it may determine are necessary to
ensure that with respect to any Participant who is actually or potentially
subject to Section 16(b) of the Securities Exchange Act of 1934, as amended, the
crediting of deemed shares to his or her Deferral Account is deemed to be an
exempt purchase for purposes of such Section 16(b), including without limitation
requiring that no shares of Common Stock or cash relating to such deemed shares
may be distributed for six months after being credited to such Deferral Account.

        Section 6.03    Statement of Accounts.    Each Participant shall be
issued quarterly statements of his or her Deferral Account(s) in such form as
the Administrator deems desirable, setting forth the balance to the credit of
such Participant in his or her Deferral Account(s) as of the end of the most
recently completed quarter.


ARTICLE VII

BENEFITS


        Section 7.01    Time and Form of Payment.    At the end of the Deferral
Period for each Deferral Account, the Company shall pay to the Participant the
balance of such Deferral Account at the time or times elected by the Participant
in the applicable Participation Agreement. If the Participant has elected to
receive payments from a Deferral Account in a lump sum, the Company shall pay
the balance in such Deferral Account (determined as of the most recent Valuation
Date preceding the end of the Deferral Period) in a lump sum in cash on the
January 31st after the end of the Deferral Period. If the Participant has
elected to receive payments from a Deferral Account in installments, the Company
shall make cash only payments from such Deferral Account, each of which annual
amount shall consist of an amount equal to (i) the balance of

112

--------------------------------------------------------------------------------



such Deferral Account as of the most recent annual Valuation Date preceding the
first annual payment date times (ii) a fraction, the numerator of which is one
and the denominator of which is the number of remaining installment years
(including the installment being paid). The first such installment shall be paid
on the January 31st after the end of the Deferral Period and each subsequent
installment shall be paid on or about the anniversary of such first payment or
in quarterly or monthly intervals, if selected. Each such installment shall be
deemed to be made on a pro rata basis from each of the different deemed
investments of the Deferral Account (if there is more than one such deemed
investment).

        For Participants who elect to commence distribution of benefits upon
Retirement, the lump sum cash payment or the first installment shall be paid on
the January 31st after Retirement.

        Notwithstanding any of the foregoing, Deferred Account distributions
must begin no later than the January 31st after the calendar year in which the
Participant reaches age 701/2.

        Section 7.02    Changing Form of Benefit.    Participants may elect an
alternative form of payout as available under Section 7.01 by written election
filed with the Administrator; provided, however, that the Participant files the
election in the prior tax year and at least six (6) months prior to the first
day of the month in which payments are to commence. Distribution change
elections for payments commencing in January must be made no later than June 30
of the prior calendar year.

        If the Participant files the election in the year that the benefit
payments are to commence or in the prior year but less than six (6) months prior
to the date of benefit commencement, the Participant will have his or her
Deferral Account reduced by ten percent (10%) at the Valuation Date immediately
prior to commencement of payments, and, for future deferrals only, all
Participation Agreements previously filed by such Participant shall be null and
void after such election is filed (including without limitation Participation
Agreements with respect to Plan Years or performance periods that have not yet
been completed), and such a Participant shall not thereafter be entitled to file
any Participation Agreements under the Plan with respect to the first Plan Year
that begins after such election is made.

        Section 7.03    Matching Contribution.    Each Participant who elects to
make deferrals of Eligible Compensation to the Plan will be credited with a
Matching Contribution utilizing the same formula authorized under the Savings
Plan for employer matching contributions. For purposes of calculating the match
under this Plan, the Company will assume each Participant is contributing the
maximum allowable amount to the Savings Plan and receiving a match thereon. This
assumed match from the Savings Plan will be offset from the Matching
Contribution calculated under provisions of the Elective Deferral Plan.
Notwithstanding the foregoing, the sum of the Matching Contribution under the
Plan plus the assumed employer matching contributions under the Savings Plan may
not exceed fifteen thousand dollars ($15,000) in each Plan Year. The amount of
the Matching Contribution may be based on a formula that takes into account a
Participant's overall compensation and may be subject to maximum or minimum
limitations The Matching Contribution shall be credited to the Deferral Account
as soon as administratively feasible within the first 60 days of the following
plan year. The Matching Contribution shall be invested among the same
Hypothetical Investment Benchmarks as defined in 6.02 in the same proportion as
the elections made by the Participant governing the Base Salary deferrals of the
Participant. The Matching Contribution shall be distributed to the Participant
according to the election made by the Participant governing his or her Base
Salary deferrals and will vest one hundred percent (100%) on the date credited
to the Participant's account.

        Section 7.04    Retirement.    Subject to Section 7.01 and Section 7.11
hereof, if a Participant has elected to have the balance of his or her Deferral
Account distributed upon Retirement or after a Specific Future Year, the account
balance of the Participant (determined as of the most recent Valuation Date
preceding the end of the Deferral Period) shall be distributed in installments
or a lump sum in accordance with the Plan and as elected in the Participation
Agreement. Notwithstanding any of the foregoing, Deferred Account distributions
must begin no later than the January 31st after the calendar year in which the
Participant reaches age 701/2.

        Section 7.05    Distributions after Specific Future Year.    Subject to
Section 7.01 and Section 7.11 hereof, if a Participant has elected to defer
Eligible Compensation under the Plan until a stated future year, the account
balance of the Participant (determined as of the most recent Valuation Date
preceding such Deferral Period) shall be distributed in installments or a lump
sum in accordance with the Plan and as elected in the Participation Agreement.
Notwithstanding any of the foregoing, Deferred Account distributions must begin
no later than the January 31st after the calendar year in which the Participant
reaches age 701/2.

113

--------------------------------------------------------------------------------

        Section 7.06    Pre-Retirement Survivor Benefit.    If a Participant
dies prior to Retirement and prior to receiving full payment of his or her
Deferral Account(s), the Company shall pay the remaining balance (determined as
of the most recent Valuation Date preceding such event) to the Participant's
Beneficiary or Beneficiaries (as the case may be) according to the form elected
by the Participant as a part of the Participation Agreement. In the event that
installment payments are elected, the Company shall continue to credit interest
on the unpaid balance of the Deferral Account subject to Section 6.02(a) hereof,
based on the Participant's investment elections. Participant's Beneficiary may
request acceleration of timing and form of payment by filing a written
designation with the Administrator within 60 days of the death of the
Participant, provided that such change shall not be effective until the
January 31st after the calendar year of the Participant's death.

        Section 7.07    Post-Retirement Survivor Benefit.    If a Participant
dies after Retirement and prior to receiving full payment of his or her Deferral
Account(s), the Company shall pay the remaining balance (determined as of the
most recent Valuation Date preceding such event) to the Participant's
Beneficiary or Beneficiaries (as the case may be) according to the form elected
by the Participant as a part of the Participation Agreement. In the event that
installment payments are elected, the Company shall continue to credit interest
on the unpaid balance of the Deferral Account subject to Section 6.02(a) hereof,
based on the Participant's investment elections. Participant's Beneficiary may
request acceleration of timing and form of payment by filing a written
designation with the Administrator within 60 days of the death of the
Participant, provided that such change shall not be effective until the
January 31st after the calendar year of the Participant's death.

        Section 7.08    Disability.    If a Participant suffers a Disability,
the Participant's Deferred Amount shall cease, and the Company shall pay the
benefit described in section 7.01. Participant may request acceleration of
timing and form of payment by filing a written designation with the
Administrator within 60 days of the determination of Disability of the
Participant, provided that such change shall not be effective until the
January 31st after the calendar year of the Participant's Disability.

        Section 7.09    Termination of Employment.    In the event of
Termination of Employment which takes place prior to eligibility for Retirement,
the Company shall pay the benefits described in section 7.01 in a single lump
sum payment as soon as practicable after the Termination of Employment.

        Section 7.10    Merger, Joint Venture or Sale of Business
Exception.    Notwithstanding any of the foregoing, if the Termination of
Employment occurs as a direct result of a merger, joint venture or sale of a
subsidiary, division, business or other unit of the Company, or as a result of
transfer of the Participant to a Non-Participating Subsidiary or Joint Venture,
as determined by the Administrator, the Administrator may, in its sole
discretion,

        (i) elect to waive the lump sum distribution of benefits for an entire
class of affected employees transferring to the joint venture. In cases where
this election is made by the Administrator, the Participant's Base Salary
Deferrals shall cease and the Participant's Deferral Account shall remain
deferred, in accordance with the distribution elected in the Participation
Agreement, until the Participant's termination of employment from the joint
venture, provided however, the Participant is employed by the joint venture
until at least age 50; in cases where the Participant is not 50 years old at the
time of termination of employment from the entity, the Company shall pay to the
Participant a lump sum termination benefit equal to the balance of the Deferral
Account as of the Valuation Date. If the Company terminates its ownership
interest in the joint venture, the Participant's Deferral Account shall remain
deferred, in accordance with the distribution elected in the Participation
Agreement, until the Participant's termination of employment from the remaining
joint venture partners, provided however, the Participant is employed by the
remaining joint venture partners until at least age 50; in cases where the
Participant is not 50 years old at the time of termination of employment from
the remaining joint venture partners, the Company shall pay to the Participant a
lump sum termination benefit equal to the balance of the Deferral Account as of
the Valuation Date.

        (ii) elect to waive the lump sum distribution of benefits for an entire
class of affected employees of a sale. In cases where this election is made by
the Administrator, the Participant's Base Salary Deferrals shall cease and the
Participant's Deferral Account shall remain in effect until such time as the
benefits are distributed to Participants in accordance with the distribution
elected in the Participation Agreement, provided however, the Participant is
employed by the purchaser until at least age 50; in cases where the Participant
is not 50 years old at the time of termination of employment from the purchaser,
the Company shall pay to the Participant a lump sum termination benefit equal to
the balance of the Deferral Account as of the Valuation Date.

114

--------------------------------------------------------------------------------

        (iii) elect to permit the Performance Deferral for an entire class of
affected employees transferring to the joint venture. In cases where this
election is made by the Administrator, the award will be credited to the
Participant's Deferral Account and the Participant's Deferral Account shall
remain in effect until such time as benefits are distributed to Participants as
provided under Section 7.10 (i).

        (iv) elect to permit the Performance Deferral for an entire class of
affected employees of a sale. In cases where this election is made by the
Administrator, the award will be credited to the Participant's Deferral Account
and the Participant's Deferral Account shall remain in effect until such time as
the benefits are distributed to Participants as provided under Section 7.10
(ii).

        Participants who retire or terminate after merger, joint venture or sale
of a subsidiary, division, business or other unit of the Company, or as a result
of transfer of the Participant to a Non-Participating Subsidiary or Joint
Venture assume the personal responsibility to notify The Dow Chemical Company of
their status change. Failure to promptly notify the Company may result in the
loss of earnings beyond the status change date.

        Section 7.11    Small Benefit Election.    Notwithstanding any of the
foregoing, in the event the sum of all benefits payable to the Participant or
Beneficiary(ies) is less than or equal to ten thousand dollars ($10,000), the
Administrator may, in its sole discretion, elect to pay such benefits in a
single lump sum. The Administrator may also, in its sole discretion, elect to
change monthly payments so they are at least three hundred dollars ($300) by
reducing the number of monthly installments.

        Section 7.12    Hardship Withdrawals.    Notwithstanding the provisions
of Section 7.01 and any Participation Agreement, a Participant's on-going
Deferred Amount shall cease and a Participant shall be entitled to early payment
of all or part of the balance in his or her Deferral Account(s) in the event of
an Unforeseeable Emergency, in accordance with this Section 7.12. A distribution
pursuant to this Section 7.12 may only be made to the extent reasonably needed
to satisfy the Unforeseeable Emergency need, and may not be made if such need is
or may be relieved (i) through reimbursement or compensation by insurance or
otherwise, (ii) by liquidation of the Participant's assets to the extent such
liquidation would not itself cause severe financial hardship, or (iii) by
cessation of participation in the Plan. An application for an early payment
under this Section 7.12 shall be made to the Administrator in such form and in
accordance with such procedures as the Administrator shall determine from time
to time. The determination of whether and in what amount and form a distribution
will be permitted pursuant to this Section 7.12 shall be made by the
Administrator.

        Section 7.13    Voluntary Early Withdrawal.    Notwithstanding the
provisions of Section 7.01 and any Participation Agreement, a Participant shall
be entitled to elect to withdraw all or a portion of the balance in his or her
Deferral Account(s) in accordance with this Section 7.13 by filing with the
Administrator such forms, in accordance with such procedures, as the
Administrator shall determine from time to time. The amount of this withdrawal
must be at least twenty five percent (25%) of the balance of the Deferral
Account, or $10,000.00, whichever is less. As soon as practicable after receipt
of such form by the Administrator, the Company shall pay an amount equal to
ninety (90) percent of the amount elected for withdrawal (determined as of the
most recent Valuation Date preceding the date such election is filed) to the
electing Participant in a lump sum in cash, and the Participant shall forfeit
the remaining ten (10) percent of the amount elected for withdrawal. For future
deferrals only, all Participation Agreements previously filed by a Participant
who elects to make a withdrawal under this Section 7.13 shall be null and void
after such election is filed (including without limitation Participation
Agreements with respect to Plan Years or performance periods that have not yet
been completed), and such a Participant shall not thereafter be entitled to file
any Participation Agreements under the Plan with respect to the first Plan Year
that begins after such election is made.

        Section 7.14    Change of Control.    An eligible employee may, when
completing a Participation Agreement during the enrollment period, elect that,
if a Change of Control occurs, the Participant (or after the Participant's death
the Participant's Beneficiary) shall receive a lump sum payment of the balance
of the Deferral Account within thirty (30) days after the Change of Control.
This election may be changed only during a 30-day period ending on November 30
of each calendar year and shall apply to the entire Deferral Account both before
and after Retirement. The Deferral Account balance shall be determined as of the
most recent Valuation Date preceding the month in which Change of Control
occurs. All Participation Agreements previously filed by a Participant who
receives a distribution under this Section 7.14 shall be null and void
(including without limitation Participation Agreements with respect to Plan
Years or performance periods that

115

--------------------------------------------------------------------------------

have not yet been completed), and such a Participant shall not thereafter be
entitled to file any Participation Agreements under the Plan with respect to the
first Plan Year that begins after such distribution is made.

        Section 7.15    Discretionary Company Contributions.    The Company may
at any time contribute a discretionary Company contribution. The amount of the
discretionary contribution may vary from payroll period to payroll period
throughout the Plan Year, may be based on a formula which takes into account a
Participant's overall compensation, and otherwise may be subject to maximum or
minimum limitations. The discretionary contribution shall be invested among the
same Hypothetical Investment Benchmarks as defined in 6.02 in the same
proportion as the elections made by the Participant governing the deferrals of
the Participant. The discretionary contribution shall be distributed to the
Participant according to the election made by the Participant governing his or
her deferrals. The vesting schedule shall be at the sole discretion of the Plan
Administrator.

        Section 7.16    Withholding of Taxes.    Notwithstanding any other
provision of this Plan, the Company shall withhold from payments made hereunder
any amounts required to be so withheld by any applicable law or regulation.


ARTICLE VIII

BENEFICIARY DESIGNATION


        Section 8.01    Beneficiary Designation.    Each Participant shall have
the right, at any time, to designate any person, persons or entity as his or her
Beneficiary or Beneficiaries. A Beneficiary designation shall be made, and may
be amended, by the Participant by filing a written designation with the
Administrator, on such form and in accordance with such procedures as the
Administrator shall establish from time to time.

        Section 8.02    No Beneficiary Designation.    If a Participant or
Beneficiary fails to designate a Beneficiary as provided above, or if all
designated Beneficiaries predecease the Participant or his or her Beneficiary,
then the Participant's Beneficiary shall be deemed to be, in the following
order:

(a)to the spouse of such person, if any;

(b)to the children of such person, if any;

(c)to the beneficiary of the Company Paid Life Insurance of such person, if any;

(d)to the beneficiary of the Executive Split Dollar Life Insurance of such
person, if any;

(e)to the beneficiary of any Company-sponsored life insurance policy for which
the Company pays all or part of the premium of such person, if any; or

(f)to the deceased person's estate.


ARTICLE IX

AMENDMENT AND TERMINATION OF PLAN


        Section 9.01    Amendment.    The Board may at any time amend this Plan
in whole or in part, provided, however, that no amendment shall be effective to
decrease the balance in any Deferral Account as accrued at the time of such
amendment, nor shall any amendment otherwise have a retroactive effect.

        Section 9.02    Company's Right to Terminate.    The Board may at any
time terminate the Plan with respect to future Participation Agreements. The
Board may also terminate the Plan in its entirety at any time for any reason,
including without limitation if, in its judgment, the continuance of the Plan,
the tax, accounting, or other effects thereof, or potential payments thereunder
would not be in the best interests of the Company, and upon any such
termination, the Company shall pay to the Participant the benefits the
Participant is entitled to receive under the Plan as monthly installments over a
three (3) year period commencing within ninety (90) days (determined as of the
most recent Valuation Date preceding the termination date).

116

--------------------------------------------------------------------------------


ARTICLE X

MISCELLANEOUS


        Section 10.01    Unfunded Plan.    This Plan is intended to be an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of Sections 201, 301 and 401 of ERISA and therefore meant to
be exempt from Parts 2, 3 and 4 of Title I of ERISA. All payments pursuant to
the Plan shall be made from the general funds of the Company and no special or
separate fund shall be established or other segregation of assets made to assure
payment. No Participant or other person shall have under any circumstances any
interest in any particular property or assets of the Company as a result of
participating in the Plan. Notwithstanding the foregoing, the Company may (but
shall not be obligated to) create one or more grantor trusts, the assets of
which are subject to the claims of the Company's creditors, to assist it in
accumulating funds to pay its obligations under the Plan.

        Section 10.02    Nonassignability.    Except as specifically set forth
in the Plan with respect to the designation of Beneficiaries, neither a
Participant nor any other person shall have any right to commute, sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, transfer,
hypothecate or convey in advance of actual receipt the amounts, if any, payable
hereunder, or any part thereof, which are, and all rights to which are,
expressly declared to be unassignable and non-transferable. No part of the
amounts payable shall, prior to actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency.

        Section 10.03    Validity and Severability.    The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

        Section 10.04    Governing Law.    The validity, interpretation,
construction and performance of this Plan shall in all respects be governed by
the laws of the State of Delaware, without reference to principles of conflict
of law, except to the extent preempted by federal law.

        Section 10.05    Employment Status.    This Plan does not constitute a
contract of employment or impose on the Participant or the Company any
obligation for the Participant to remain an employee of the Company or change
the status of the Participant's employment or the policies of the Company and
its affiliates regarding termination of employment.

        Section 10.06    Underlying Incentive Plans and Programs.    Nothing in
this Plan shall prevent the Company from modifying, amending or terminating the
compensation or the incentive plans and programs pursuant to which Performance
Awards are earned and which are deferred under this Plan.

        Section 10.07    Severance.    Payments from the Executive Severance
Supplement equal to six months' Base Salary will be credited to the
Participant's Deferral Account subject to the same earnings methods and
distribution elections most recently elected by the Participant governing his or
her Base Salary deferrals. The Executive Severance Supplement for individuals
who do not have an established Deferral Account will be deemed to be invested
using the U.S. Treasury Note Hypothetical Investment Benchmark and a ten year
payout distribution election.

        Section 10.08    Successors of the Company.    The rights and
obligations of the Company under the Plan shall inure to the benefit of, and
shall be binding upon, the successors and assigns of the Company.

        Section 10.09    Waiver of Breach.    The waiver by the Company of any
breach of any provision of the Plan by the Participant shall not operate or be
construed as a waiver of any subsequent breach by the Participant.

        Section 10.10    Notice.    Any notice or filing required or permitted
to be given to the Company under the Plan shall be sufficient if in writing and
hand-delivered, or sent by first class mail to the principal office of the
Company, directed to the attention of the Administrator. Such notice shall be
deemed given as of the date of delivery, or, if delivery is made by mail, as of
the date shown on the postmark.

117

--------------------------------------------------------------------------------

    By:  

--------------------------------------------------------------------------------


 
 
Its:
 
Vice-President
Environment, Health and Safety
Human Resources and Public Affairs

118

--------------------------------------------------------------------------------


APPENDIX A


The Dow Chemical Company Stock Index Fund     125% of Ten Year Treasury Notes  
  Fidelity Equity Income Fund     Vanguard 500 Index Fund     T. Rowe Price
Mid-Cap Growth Fund     Fidelity Low-Priced Stock Fund     Fidelity
International Growth Collective Trust     Vanguard Balanced Index Fund    

119

--------------------------------------------------------------------------------



QuickLinks


The Dow Chemical Company Elective Deferral Plan ARTICLE I PURPOSE AND EFFECTIVE
DATE
ARTICLE II DEFINITIONS
ARTICLE III ADMINISTRATION
ARTICLE IV PARTICIPATION
ARTICLE V DEFERRED COMPENSATION
ARTICLE VI MAINTENANCE AND INVESTMENT OF ACCOUNTS
ARTICLE VII BENEFITS
ARTICLE VIII BENEFICIARY DESIGNATION
ARTICLE IX AMENDMENT AND TERMINATION OF PLAN
ARTICLE X MISCELLANEOUS
APPENDIX A
